Exhibit 10.1

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

364-DAY REVOLVING CREDIT AGREEMENT

﻿

dated as of

﻿

 May 8, 2020

﻿

among

﻿

Chipotle Mexican Grill, Inc.
as the Borrower

﻿

The Lenders Party Hereto

﻿

and

﻿

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

﻿

___________________________

﻿

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

TRUIST BANK,

and

FIFTH THIRD BANK, NATIONAL ASSOCIATION,


as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

﻿

 

 

﻿

Page

﻿

 

﻿ARTICLE I Definitions

1 

﻿

 

﻿SECTION 1.01. Defined Terms

1 

﻿SECTION 1.02. Classification of Loans and Borrowings

27 

﻿SECTION 1.03. Terms Generally

28 

﻿SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

28 

﻿SECTION 1.05. Interest Rates; LIBOR Notification

29 

﻿SECTION 1.06. Letter of Credit Amounts

29 

﻿SECTION 1.07. Divisions

29 

﻿

 

﻿ARTICLE II The Credits

30 

﻿

 

﻿SECTION 2.01. Commitments

30 

﻿SECTION 2.02. Loans and Borrowings

30 

﻿SECTION 2.03. Requests for Borrowings

30 

﻿SECTION 2.04. [Reserved]

31 

﻿SECTION 2.05. [Reserved]

31 

﻿SECTION 2.06. Letters of Credit

31 

﻿SECTION 2.07. Funding of Borrowings

35 

﻿SECTION 2.08. Interest Elections

36 

﻿SECTION 2.09. Termination and Reduction of Commitments

37 

﻿SECTION 2.10. Repayment of Loans; Evidence of Debt

37 

﻿SECTION 2.11. Prepayment of Loans

38 

﻿SECTION 2.12. Fees

38 

﻿SECTION 2.13. Interest

39 

﻿SECTION 2.14. Alternate Rate of Interest

40 

﻿SECTION 2.15. Increased Costs

41 

﻿SECTION 2.16. Break Funding Payments

42 

﻿SECTION 2.17. Withholding of Taxes; Gross-Up

43 

﻿SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

46 

﻿SECTION 2.19. Mitigation Obligations; Replacement of Lenders

47 

﻿SECTION 2.20. Defaulting Lenders

48 

﻿SECTION 2.21. Exchange Rates

50 

﻿

 

﻿ARTICLE III Representations and Warranties

51 

﻿

 

﻿SECTION 3.01. Organization; Powers

51 

﻿SECTION 3.02. Authorization; Enforceability

51 

﻿SECTION 3.03. Governmental Approvals; No Conflicts

51 

﻿SECTION 3.04. Financial Condition; No Material Adverse Effect

51 

﻿SECTION 3.05. Properties

52 

﻿SECTION 3.06. Litigation and Environmental Matters

52 

﻿SECTION 3.07. Compliance with Laws and Agreements

52 

﻿SECTION 3.08. Investment Company Status

53 

﻿SECTION 3.09. Taxes

53 

﻿SECTION 3.10. ERISA

53 



 

--------------------------------------------------------------------------------

 

 

﻿SECTION 3.11. Disclosure

53 

﻿SECTION 3.12. Anti-Corruption Laws and Sanctions

53 

﻿SECTION 3.13. Plan Assets; Prohibited Transactions

54 

﻿SECTION 3.14. Reserved

54 

﻿SECTION 3.15. Labor Matters

54 

﻿SECTION 3.16. Subsidiaries

54 

﻿SECTION 3.17. Insurance

54 

﻿SECTION 3.18. Use of Proceeds and Letters of Credit

54 

﻿

 

﻿ARTICLE IV Conditions

55 

﻿

 

﻿SECTION 4.01. Effective Date

55 

﻿SECTION 4.02. Each Credit Event

56 

﻿

 

﻿ARTICLE V Affirmative Covenants

57 

﻿

 

﻿SECTION 5.01. Financial Statements; Ratings Change and Other Information

57 

﻿SECTION 5.02. Notices of Material Events

58 

﻿SECTION 5.03. Existence; Conduct of Business

59 

﻿SECTION 5.04. Payment of Taxes

59 

﻿SECTION 5.05. [Reserved]

59 

﻿SECTION 5.06. Books and Records; Inspection Rights

59 

﻿SECTION 5.07. Compliance with Laws

60 

﻿SECTION 5.08. [Reserved]

60 

﻿SECTION 5.09. [Reserved]

60 

﻿SECTION 5.10. Additional Guarantors

60 

﻿SECTION 5.11. Line of Business

60 

﻿

 

﻿ARTICLE VI Negative Covenants

60 

﻿

 

﻿SECTION 6.01. Subsidiary Indebtedness

60 

﻿SECTION 6.02. Liens

61 

﻿SECTION 6.03. Fundamental Changes

62 

﻿SECTION 6.04. Investments

62 

﻿SECTION 6.05. Restricted Payments

63 

﻿SECTION 6.06. Transactions with Affiliates

63 

﻿SECTION 6.07. Total Leverage Ratio

64 

﻿SECTION 6.08. Consolidated Fixed Charge Coverage Ratio

64 

﻿SECTION 6.09. Capital Expenditures

64 

﻿SECTION 6.10. Sanctions

64 

﻿

 

﻿ARTICLE VII Events of Default

64 

﻿

 

﻿SECTION 7.01. Events of Default

64 

﻿SECTION 7.02. Remedies Upon an Event of Default

66 

﻿SECTION 7.03. Application of Payments

67 

﻿

 

﻿ARTICLE VIII The Administrative Agent

68 

﻿

 

﻿SECTION 8.01. Authorization and Action

68 

﻿SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

70 



 

--------------------------------------------------------------------------------

 

 

﻿SECTION 8.03. Posting of Communications

71 

﻿SECTION 8.04. The Administrative Agent Individually

72 

﻿SECTION 8.05. Successor Administrative Agent

72 

﻿SECTION 8.06. Acknowledgements of Lenders and Issuing Banks

73 

﻿SECTION 8.07. Guarantee Matters

74 

﻿SECTION 8.08. [RESERVED]

74 

﻿SECTION 8.09. Certain ERISA Matters

74 

﻿

 

﻿ARTICLE IX Miscellaneous

75 

﻿

 

﻿SECTION 9.01. Notices

75 

﻿SECTION 9.02. Waivers; Amendments

76 

﻿SECTION 9.03. Expenses; Indemnity; Damage Waiver

77 

﻿SECTION 9.04. Successors and Assigns

79 

﻿SECTION 9.05. Survival

83 

﻿SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

83 

﻿SECTION 9.07. Severability

84 

﻿SECTION 9.08. Right of Setoff

84 

﻿SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

84 

﻿SECTION 9.10. WAIVER OF JURY TRIAL

85 

﻿SECTION 9.11. Headings

85 

﻿SECTION 9.12. Confidentiality

85 

﻿SECTION 9.13. Material Non-Public Information

86 

﻿SECTION 9.14. Interest Rate Limitation

86 

﻿SECTION 9.15. No Fiduciary Duty, etc.

87 

﻿SECTION 9.16. USA PATRIOT Act

87 

﻿SECTION 9.17. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions

88 

﻿SECTION 9.18. Acknowledgement Regarding Any Supported QFCs

88 

﻿SECTION 9.19. Releases of Guarantees

89 

﻿

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

iv



 

--------------------------------------------------------------------------------

 

 

SCHEDULES:

 

 

Schedule 1.01A

 

Material Subsidiaries

Schedule 2.01A

 

Commitments

Schedule 2.01C

 

Letter of Credit Commitments

Schedule 3.06

 

Disclosed Matters

Schedule 3.18

 

Subsidiaries

Schedule 6.01

 

Existing Indebtedness

Schedule 6.02

 

Existing Liens

Schedule 6.04

 

Existing Investments

﻿

 

 

EXHIBITS:

 

 

Exhibit A

 

Form of Guarantee Agreement

Exhibit B

 

Form of Assignment and Assumption

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Interest Election Request

Exhibit E

 

[Reserved]

Exhibit F-1

 

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F-2

 

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit F-3

 

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F-4

 

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G

 

Form of Promissory Note

﻿

 

 

--------------------------------------------------------------------------------

 

 

364-DAY REVOLVING CREDIT AGREEMENT, dated as of May 8, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among Chipotle Mexican Grill, Inc., a Delaware
corporation (the “Borrower”), the Lenders party hereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

The parties hereto agree as follows:

Article I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.05.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

“Agreement” has the meaning assigned to it in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided, that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m., London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.14(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.

 

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 2.00%, such rate shall be deemed to be 2.00%
for purposes of this Agreement.

“Alternative Currency” means any currencies other than Dollars determined after
the Effective Date by mutual agreement of the Borrower, Lenders, Administrative
Agent and applicable Issuing Bank; provided, that each such currency is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into Dollars and available in the London interbank deposit
market.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means Laws in any jurisdiction in which any Loan
Party is located or doing business that relates to money laundering or terrorism
financing, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto. 

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.01(c):

﻿

 

 

 

Pricing Level

Total Leverage Ratio

Eurodollar
Spread

ABR
Spread

I

Less than 1.00:1.00

1.50%

0.50%

II

Less than 1.50:1.00 but greater than or equal to 1.00:1.00

1.75%

0.75%

III

Less than 2.00:1.00 but greater than or equal to 1.50:1.00

2.00%

1.00%

IV

Greater than or equal to 2.00:1.00

2.25%

1.25%

﻿

For purposes of the foregoing, any increase or decrease in the Applicable Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the third Business Day following the date



2

 

--------------------------------------------------------------------------------

 

 

a Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 5.01(c). If at any time the Borrower fails to deliver the quarterly or
annual financial statements or Compliance Certificate required under Section
5.01 on or before the date such financial statements or Compliance Certificate
are due, Pricing Level IV shall be deemed applicable for the period commencing
three (3) Business Days after such required date of delivery and ending on the
date which is three (3) Business Days after such financial statements or
Compliance Certificate are actually delivered, after which the Pricing Level
shall be determined in accordance with the table above, as applicable.

Notwithstanding the foregoing, Pricing Level I shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable financial statements
and Compliance Certificate for the first fiscal quarter ending after the
Effective Date (unless such financial statements demonstrate that Pricing Level
II, III or IV should have been applicable during such period, in which case such
other Pricing Level shall be deemed to be applicable during such period) and
adjustments to the Pricing Level then in effect shall thereafter be effected in
accordance with the preceding paragraph.

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Arrangers” means JPMorgan Chase Bank, N.A., Morgan Stanley MUFG Loan Partners,
LLC, Truist Bank and Fifth Third Bank, National Association, in their capacities
as joint lead arrangers hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form attached hereto as Exhibit B or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in full.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided, that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, unless such ownership
interest results in or provides such Person with immunity from the



3

 

--------------------------------------------------------------------------------

 

 

jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate syndicated credit facilities denominated in the
applicable currency (substantially similar to this facility) and (b) the
Benchmark Replacement Adjustment; provided, that if the Benchmark Replacement as
so determined would be less than 1.00%, the Benchmark Replacement will be deemed
to be 1.00% for the purposes of this Agreement; provided,  further, that any
such Benchmark Replacement shall be administratively feasible as determined by
the Administrative Agent in its sole reasonable good faith discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
currency at such time (for the avoidance of doubt, such Benchmark Replacement
Adjustment shall not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines in its reasonable good faith discretion and in
consultation with the Borrower that no market practice for the administration of
the Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:



4

 

--------------------------------------------------------------------------------

 

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided, that at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely; provided, that at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent, the Borrower or the Required Lenders, as applicable, by
notice to the Borrower (in the case of such notice by the Administrative Agent
or the Required Lenders), the Administrative Agent (in the case of such notice
by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning assigned to it in the introductory paragraph to this
Agreement.



5

 

--------------------------------------------------------------------------------

 

 

“Borrowing” means an advance of Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit C or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, excluding any
expenditures that are required to be reimbursed by the applicable landlord in
connection with any tenant improvement allowances.

“Capital Lease Obligations” of any Person means, subject to the last sentence of
this definition and Section 1.04, the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or financing
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. The term “Capitalized Lease Obligations” shall not include any
obligations with respect to any lease, concession or license of property that
would have been considered an operating lease under GAAP prior to the adoption
of Accounting Standards Codification 842 or any successor or similar
pronouncement with respect to lease accounting (“ASC 842”).

“CFC” shall mean a direct or indirect Subsidiary of the Borrower that is treated
as a “controlled foreign corporation” within the meaning of Section 957 of the
Code for U.S. federal income tax purposes.

“CFC Holding Company” shall mean a direct or indirect Subsidiary of the Borrower
(i) substantially all of the assets of which consist of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries that are CFCs or (ii) that is
treated as a disregarded entity for U.S. federal income tax purposes and holds
Equity Interests of one or more Foreign Subsidiaries.

“Change in Control” means (a) any “person” or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) directly or
indirectly becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934) of Equity Interests representing more
than 35.0 % of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower or (b) during any period of 12
consecutive months, occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not (i)
directors of the Borrower on the first day of such period, (ii) elected,
appointed or nominated to the board of directors of the Borrower and was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of the board of directors of
the Borrower or (iii) elected, appointed or nominated to the board of directors
of the Borrower and approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of the board of directors of the Borrower.



6

 

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to it in Section 9.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are Revolving Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Account” has the meaning assigned to it in Section 2.06(j).

“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01A opposite such Lender’s name, or in the Assignment and Assumption,
pursuant to which such Lender shall have assumed its Commitment, as applicable,
and giving effect to (a) any reduction in such amount from time to time pursuant
to Section 2.09 and (b) any reduction or increase in such amount from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04;
provided, that at no time shall the Revolving Credit Exposure of any Lender
exceed its Commitment. The initial aggregate amount of the Lenders’ Commitments
is $600,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” has the meaning assigned to it in Section 8.03(c).

“Compliance Certificate” means a certificate delivered pursuant to Section
5.01(c).

“Compounded SOFR” means, in the case of Loans denominated in Dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR;  provided, that:

(b) if, and to the extent that, the Administrative Agent reasonably determines
that Compounded SOFR cannot be determined in accordance with clause (a) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent and the Borrower determine are substantially consistent
with any evolving or then-prevailing market convention for determining
compounded SOFR for U.S. dollar-denominated syndicated credit facilities at such
time;



7

 

--------------------------------------------------------------------------------

 

 

provided,  further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause (b)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.” 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Charges, (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) equity-based compensation
expense (to the extent paid in equity and not in cash), (f) any extraordinary,
unusual or non-recurring non-cash expenses or losses, (g) to the extent not
already included in the Consolidated Net Income, (x) any expenses and charges
that are reimbursable by a third party pursuant to indemnification or other
similar provisions and actually reimbursed and (y) expenses and reimbursements
with respect to liability or casualty events or business interruption, to the
extent covered by insurance and actually reimbursed, or, in each case, if not
actually reimbursed, so long as the Borrower has a good faith expectation that
such amounts will be received within the next four fiscal quarters and only to
the extent that such amount is in fact reimbursed within the next four fiscal
quarters of the date of the determination by the Borrower that there exists such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within the next four fiscal quarters), (h) fees, charges, reserves,
costs or expenses related to litigation, restructuring, severance activities,
discontinued operations, casualty events and financing, acquisition or
divestiture activities, and (i) other non-cash charges and expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income and minus,
(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains, (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash gains and (b) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of each
fiscal quarter of the Borrower, for the period of the four immediately preceding
fiscal quarters ending on such date, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) the sum of (i) Consolidated EBITDA during
such period plus (ii) Operating Lease and Rental Expense during such period to
(b) the sum of (x) Consolidated Interest Charges during such period plus,
without duplication, (y) Operating Lease and Rental Expense during such period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided, that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower



8

 

--------------------------------------------------------------------------------

 

 

or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or requirement of law applicable to such Subsidiary.

“Consolidated Total Assets” means, as of the date of determination, the
consolidated assets of the Borrower and its Subsidiaries, determined in
accordance with GAAP as of such date.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding at such time, in an amount that would be reflected on
the consolidated balance sheet of the Borrower and its Subsidiaries prepared at
such date, determined on a consolidated basis in accordance with GAAP; provided,
that Consolidated Total Debt shall not include Letters of Credit, except with
respect to any unreimbursed LC Disbursements thereunder.

“Contractual Requirement” has the meaning assigned to it in Section 3.03.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(a) a  “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b) a  “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a  “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.18.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent



9

 

--------------------------------------------------------------------------------

 

 

to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Credit Party’s receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, or (d) has
become, or has a direct or indirect parent company that has become, the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Documentation Agent” means Citibank, N.A.

“Dollar Equivalent” means, for any amount of any currency, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in an Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange for the purchase
of Dollars with the Alternative Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp., Refinitiv, or any successor thereto (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange,  the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination, it deems appropriate in its sole discretion)  and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized or
existing under the laws of the United States, any state thereof, or the District
of Columbia.

“Early Opt-in Election” means the occurrence of:

(1)  (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have reasonably determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that



10

 

--------------------------------------------------------------------------------

 

 

include language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(2)  (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is May 8, 2020.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions issued, promulgated or entered into by
any Governmental Authority, relating in any way to (i) the environment, (ii)
preservation or reclamation of natural resources, (iii) the management, release
or threatened release of any Hazardous Material or (iv) health and safety
matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14)



11

 

--------------------------------------------------------------------------------

 

 

of ERISA or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or of a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to it in Section 7.01.

“Exchange Rate” means with respect to any non-Dollar currency on any date and
subject to Section 2.21, (i) if such amount is an Alternative Currency, the
equivalent of such amount in Dollars determined by using the rate of exchange
for the purchase of the Dollars with such currency in the London foreign
exchange market at or about 11:00 A.M. (London time) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using such other publicly available service for displaying exchange rates as
selected by the Administrative Agent in its reasonable discretion in
consultation with the Borrower)  and (b) if such amount is denominated in any
other currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using a publicly available service for displaying exchange
rates as selected by the Administrative Agent in its reasonable discretion in
consultation with the Borrower.

“Excluded Subsidiary” mean (i) each Subsidiary, in each case, for so long as any
such Subsidiary does not (on a consolidated basis with its Subsidiaries)
constitute a Material Subsidiary, (ii) any CFC Holding Company, (iii) any direct
or indirect Subsidiary of a CFC, (iv) any Foreign Subsidiary or CFC Holding
Company, (v) each Subsidiary that is prohibited by any applicable Contractual
Requirement or Requirements of Law from guaranteeing the Obligations at the time
such Subsidiary becomes a Subsidiary, or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
guarantee (and for so long as such restriction or any replacement or renewal
thereof is in effect, but only, in the case of any Contractual Requirement, to
the extent such restriction was not entered into in contemplation of such
Subsidiary constituting an Excluded Subsidiary), (vi) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent and the
Borrower, as agreed in writing, the cost, burden or other consequences
(including adverse tax consequences) of providing a



12

 

--------------------------------------------------------------------------------

 

 

Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (vii) each other Subsidiary acquired pursuant
to a Permitted Acquisition or other Investment permitted hereunder and financed
with assumed secured Indebtedness permitted hereunder, and each Subsidiary
acquired in such Permitted Acquisition or other Investment permitted hereunder
that guarantees such Indebtedness, in each case to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder, (viii) each
Subsidiary that is not wholly owned directly by (x) the Borrower or (y) one or
more of the Borrower’s wholly owned Subsidiaries and (ix) each special purpose
funding vehicle that has entered into any securitization facility not prohibited
hereunder, not for profit Subsidiary and captive insurance company.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (a) if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Guarantor of such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) upon the designation as
such in any agreement with respect to such Swap Obligations between the relevant
Guarantor and counterparty applicable to such Swap Obligations; provided that if
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next



13

 

--------------------------------------------------------------------------------

 

 

succeeding Business Day by the NYFRB as the effective federal funds rate;
provided, that if the Federal Funds Effective Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary or is, directly or indirectly, a Subsidiary of a Foreign
Subsidiary.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any other obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation;  provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations or product warranties in effect
on the Effective Date or entered into in the ordinary course of business or in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by the Borrower and each Guarantor, substantially in the form attached hereto as
Exhibit A.

“Guarantor” means (i) each Subsidiary of the Borrower that is party to the
Guarantee on the Effective Date and (ii) each Subsidiary of the Borrower that
becomes a party to the Guarantee after the Effective Date pursuant to Section
5.10 or otherwise, in each case, unless and until such Person ceases to be a
Guarantor in a transaction not prohibited by the Loan Documents; provided, that
in no event shall any Excluded Subsidiary be required to be a Guarantor (unless
such Subsidiary is no longer an Excluded Subsidiary).



14

 

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous, toxic, a contaminant
or words of similar meaning pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” means the due and punctual payment and performance of any
and all obligations of each Loan Party (whether absolute or contingent and
however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor))
arising in respect of Hedging Agreements that (a) are owed to the Administrative
Agent, the Arrangers or an Affiliate of any of the foregoing, or to any Person
that, at the time such obligations were incurred, was the Administrative Agent,
an Arranger or an Affiliate of any of the foregoing, (b) were owed on the
Effective Date to a Person that was a Lender or an Affiliate of a Lender as of
the Effective Date or (c) are owed to a Person that was a Lender or an Affiliate
of a Lender at the time such obligations were incurred; provided that Hedging
Obligations shall not include any Excluded Swap Obligations.

“IBA” has the meaning assigned to it in Section 1.05.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) earn-outs, hold-backs
and similar deferred payment of consideration in acquisitions (but only to the
extent that no payment is then owed thereunder) and (iii) deferred compensation
payable to directors, officers and employees of the Borrower or any Subsidiary),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, any Indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Permitted
Investments (in an amount sufficient to satisfy all such obligations relating to
such Indebtedness at maturity or redemption, as applicable, and all payments of
interest and premium, if any) in a trust or account created or pledged for the
benefit of the holders of such Indebtedness, and subject to the other applicable
terms of the instrument governing such Indebtedness, shall, to the extent so
defeased, not constitute or be deemed “Indebtedness”.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.



15

 

--------------------------------------------------------------------------------

 

 

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information” has the meaning assigned to it in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit D or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of each Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of each Lender, twelve months thereafter (or, with the
consent of each Lender, any such shorter period, including one week), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.  

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness of another Person, (b) a loan,
advance or capital contribution (excluding accounts receivable, trade credit,
advances to customers, commission, travel, and similar advances to officers and
employees, in each case made in the ordinary course of business) to, Guarantee
or assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided, that Investments shall not include, in the case of the
Borrower and the Subsidiaries, intercompany loans (including guarantees),
advances, or Indebtedness arising from cash management, tax and/or accounting
operations made in the ordinary course of business consistent with past
practices.



16

 

--------------------------------------------------------------------------------

 

 

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Truist Bank, Fifth Third Bank,
National Association, Morgan Stanley Bank, N.A., MUFG Union Bank, N.A. and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.06 with respect to such Letters of Credit). Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of
the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be drawn, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Presentation” means the Lender Presentation, dated April 17, 2020,
relating to the Borrower and the Transactions.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Issuing Banks.

“Letter of Credit” means any letter of credit issued and outstanding pursuant to
this Agreement.

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the



17

 

--------------------------------------------------------------------------------

 

 

Administrative Agent. The Letter of Credit Commitment of an Issuing Bank may be
modified from time to time by agreement between such Issuing Bank and the
Borrower, and notified to the Administrative Agent.

“Letter of Credit Sublimit” means $20,000,000. 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for Dollars and for
any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period;
provided, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars or the relevant currency)
for a period equal in length to such Interest Period as displayed on such day
and time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion); provided, that if the LIBO Screen Rate as so determined would be
less than 1.00%, such rate shall be deemed to 1.00% for the purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan Documents” means, collectively, this Agreement, including schedules and
exhibits hereto, the Guarantee Agreement, each Promissory Note, any Letter of
Credit and any other document expressly designated by the Administrative Agent
or a Lender and any Loan Party as a “Loan Document”.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower and the Guarantors (taken as a
whole) to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Lenders under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Material Subsidiaries in an aggregate principal
amount exceeding $75,000,000.



18

 

--------------------------------------------------------------------------------

 

 

“Material Subsidiary” means any Subsidiary of the Borrower (a) listed on
Schedule 1.01A and (b) which, after the Effective Date, owns assets that account
for greater than 5.0 % of Consolidated Total Assets as of the date of the last
financial statements delivered pursuant to this Agreement.

“Maturity Date” means the date which is 364 days after the Effective Date;
provided, however, that, if such date is not a Business Day, the Maturity Date
shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning assigned to it in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided, that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it, acting reasonably;  provided, further, that if any of
the aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” means the Loans and all other amounts owing by the Borrower to the
Administrative Agent, any Lender, any Affiliate of any of them, of every type
and description (whether by reason of an extension of credit, loan, guarantee,
indemnification or otherwise), present or future, arising under this Agreement,
any other Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guarantee or
other instrument or for the payment of money, including all fees, interest,
charges, expenses, attorneys’ fees and disbursements and other sums chargeable
to the Borrower under this Agreement, any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including interest and fees that accrue
after the commencement by or against the Borrower or any Affiliate thereof of
any proceeding under any debtor relief laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding.

“Organizational Document” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (including any unanimous
shareholder declaration or agreement applicable to such corporation), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability company agreement
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture, trust or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Operating Lease and Rental Expense” means, for any period, all operating lease
expense and all other rental expense incurred by the Borrower and its
Subsidiaries during such period but shall exclude lease termination expenses and
lease exit costs (whether accounted for as restructuring costs, lease expense or
otherwise) incurred during such period.



19

 

--------------------------------------------------------------------------------

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning assigned to it in Section 9.04(c).

“Participant Register” has the meaning assigned to it in Section 9.04(c).

“Patriot Act” has the meaning assigned to it in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation established under Section
4002 of ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Investment by any Loan Party in a Person that
is engaged in a Similar Business if, as a result of such Investment, (a) such
Person becomes a Loan Party or (b) such Person, in one transaction or a series
of related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
a Loan Party and, in each case, any Investment held by such Person; provided,
that the Total Leverage Ratio calculated on a pro forma basis would be no
greater than the maximum Total Leverage Ratio permitted under Section 6.07.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than sixty  (60) days (or if more than
60 days overdue, are unfiled and no other action has been taken to enforce such
Liens) or are being contested in compliance with Section 5.04, in each case so
long as such Liens do not individually or in the aggregate have a Material
Adverse Effect;

(c)pledges and deposits made in the ordinary course of business in connection
with (i) workers’ compensation, unemployment insurance, retirement and other
social security laws or regulations and (ii) public utility services provided to
the Borrower or any Subsidiary;



20

 

--------------------------------------------------------------------------------

 

 

(d)Liens arising out of pledges or deposits to secure (i) the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) liability to insurance carriers under
insurance or self-insurance arrangements;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);

(f)easements, zoning restrictions, rights-of-way and other similar encumbrances
affecting real property imposed by law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries, taken as a whole;

(g)leases, licenses, subleases or sublicenses (including any such agreements
related to intellectual property) granted to third parties in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower and its Subsidiaries, taken as a whole;

(h)Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(i)Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
 obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(k)Liens deemed to exist in connection with Permitted Investments or encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts, other brokerage accounts or merchant
processing accounts incurred in the ordinary course of business and not for
speculative purposes;

(l)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered in the ordinary course of
business;

(m)Liens on any cash earnest money deposits made in connection with any letter
of intent or purchase agreement for an acquisition;

(n)in the case of (i) any Subsidiary that is not a wholly owned Subsidiary of
the Borrower or (ii) the Equity Interests in any Person that is not a
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the Organizational Documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreements
and any Liens on the Equity Interests in such Person to secure Indebtedness
incurred by such Person;



21

 

--------------------------------------------------------------------------------

 

 

(o)financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(p)any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;

(q)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

(r)ground leases in respect of real property on which facilities owned or leased
by the Borrower or any of its Subsidiaries are located;

(s)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t)Liens in connection with the sale or transfer of the Equity Interests in a
Subsidiary not prohibited under this Agreement and customary rights and
restrictions contained in agreements relating to such sale or transfer, in each
case, pending the completion thereof; and

(u)Liens on cash, cash equivalents or marketable securities of the Borrower or
any Subsidiary securing obligations of the Borrower or any Subsidiary under Swap
Agreements not incurred for speculative purposes.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America, including treasuries and government
sponsored enterprises), in each case maturing within three (3) years from the
date of acquisition thereof;

(b)investments in commercial paper maturing (i) within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s or (ii) within ninety (90) days from
the date of acquisition thereof and rated, at such date of acquisition, at least
A-2 by S&P or at least P-2 by Moody’s;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within twelve (12) months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;



22

 

--------------------------------------------------------------------------------

 

 

(e)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) at the date of acquisition
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and

(f)securities with maturities of three (3) years or less from the date of
acquisition which (or the issuer of which) are rated at least A or A-1 by S&P or
A2 or P-1 by Moody’s.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Projections” has the meaning assigned to it in Section 4.01(h).

“Promissory Note” has the meaning assigned to it in Section 2.10(e).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable. “Register” has the meaning assigned to it in
Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.



23

 

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any specified Person, (1) such Person’s
Affiliates and the controlling persons, (2) their respective directors,
officers, employees or partners of such Persons described in clause (1) and (3)
the respective advisors, agents and other representatives of such Person or any
of its controlling person or Affiliates, in the case of this clause (3) acting
at the instructions of such Person or its Related Parties described in clause
(2) of this definition. 

 “Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Representatives” has the meaning assigned to it in Section 9.12.

“Required Lenders” means, subject to Section 2.20, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.01 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50.0% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided, that
solely for purposes of declaring the Loans to be due and payable pursuant to
Section 7.01 the Unfunded Commitment of each Lender shall be deemed to be zero;
and (b) for all purposes after the Loans become due and payable pursuant to
Section 7.01 or the Commitments expire or terminate, Lenders having Revolving
Credit Exposures representing more than 50.0% of the sum of the Total Revolving
Credit Exposure at such time.

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the president, Financial Officer or other executive
officer of any Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Reuters” has the meaning assigned to it in the definition of “Dollar
Equivalent.”

“Revaluation Date” means each of the following: (i) the date on which such
Letter of Credit is issued, (ii) the first Business Day of each calendar month
and (iii) the date of any amendment of such Letter of Credit that has the effect
of increasing the face amount thereof.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).



24

 

--------------------------------------------------------------------------------

 

 

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by the Borrower or any Subsidiary of any real or tangible personal
property, which property has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person in contemplation of such leasing.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any government that is itself the subject or target of
Sanctions or (d) any Person owned 50% or more, individually or in the aggregate,
by any such Person or Persons described in the foregoing clauses (a), (b) or
(c).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as in effect on the
Effective Date.

“Similar Business” means any business in which the Borrower and its Subsidiaries
are engaged on the date of this Agreement or that is reasonably related,
similar, incidental, complementary or ancillary thereto or that is a reasonable
extension thereof.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts, including contingent debts, as they become absolute and matured taking
into account refinancing alternatives, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities, including contingent
debts and liabilities, beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve



25

 

--------------------------------------------------------------------------------

 

 

percentage (including any marginal, special, emergency or supplemental reserves)
expressed as a decimal established by the Federal Reserve Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). Such reserve percentage shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Supported QFC” has the meaning assigned to it in Section 9.18. 

“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions;  provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date of determination and for which financial statements shall have been
delivered (or were required to be delivered) to the Administrative Agent
pursuant to Section 5.01 (or, before the first delivery of financial statements
pursuant to Section 5.01, the most recent period of four fiscal quarters at the
end of which financial statements are available).

“Total Leverage Ratio” means, as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.



26

 

--------------------------------------------------------------------------------

 

 

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans at such time and (b) the
total LC Exposure at such time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the Borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided, that if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

“U.S. Tax Compliance Certificate” has the meaning assigned to it in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”)  



27

 

--------------------------------------------------------------------------------

 

 

or by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”,  “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein), (c) the words “herein”,  “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
(e) any reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time (including by succession of comparable successor
laws) and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) any change in GAAP occurring after the date hereof as a result of
the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof and (iii)
any treatment of Indebtedness under Accounting Standards Codification 470-20 or
2015-03 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(b) For the purpose of calculating Consolidated EBITDA for any Test Period, (i)
if during such Test Period the Borrower or any Subsidiary shall have made any
disposition, Consolidated EBITDA for



28

 

--------------------------------------------------------------------------------

 

 

such Test Period shall be calculated after giving effect thereto on a pro forma
basis, and (ii) if during such Test Period the Borrower or any Subsidiary shall
have made an acquisition, Consolidated EBITDA for such Test Period shall be
calculated after giving effect thereto on a pro forma basis; provided, that
Borrower shall not be required to calculate Consolidated EBITDA on a pro forma
basis with respect to any acquisition and disposition if the Borrower determines
in its sole discretion that it does not have reasonably and readily identifiable
information to make such pro forma calculation. Notwithstanding the foregoing,
if for SEC reporting purposes the Borrower is required to prepare pro forma
financial statements in connection with an acquisition or disposition of the
Borrower or its Subsidiaries, then the Borrower will calculate Consolidated
EBITDA on a pro forma basis with respect to such acquisition and/or disposition.

SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in Dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 1.06. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or



29

 

--------------------------------------------------------------------------------

 

 

liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

Article II

The Credits

SECTION 2.01. Commitments.  

Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans denominated in Dollars to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result
(after giving effect to any application of proceeds of such Borrowing pursuant
to Section 2.10) in (A) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (B) the Total Revolving Credit Exposure exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing
that is made to the Borrower, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000. At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided, that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided, that there shall not at any time be more than a
total of 10 Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the date of the proposed Borrowing; provided, that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 1:00



30

 

--------------------------------------------------------------------------------

 

 

p.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of a Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.  [Reserved].

SECTION 2.05.  [Reserved].

SECTION 2.06. Letters of Credit. 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request any Issuing Bank to issue Letters of Credit as the applicant thereof
for the support of the Borrower’s or its Subsidiaries’ obligations, in a form
reasonably acceptable to such Issuing Bank, at any time and from time to time
during the Availability Period, in the aggregate amount up to but not exceeding
the Letter of Credit Sublimit.

(b) Notice of Issuance, Amendment, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to an Issuing Bank selected by it and to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension, but in any event no less than three (3) Business Days) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with clause (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be reasonably
necessary to enable the applicable Issuing Bank to prepare, amend or extend such
Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application, in each case, as required by the
respective Issuing Bank and using such Issuing Bank’s standard form (each, a
“Letter of Credit Agreement”). In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control. A Letter of Credit shall be issued, amended or extended only if (and
upon



31

 

--------------------------------------------------------------------------------

 

 

issuance, amendment or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension (i) (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by any Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made by such Issuing Bank that have not yet been
reimbursed by or on behalf of the Borrower at such time shall not exceed its
Letter of Credit Commitment, (ii) the LC Exposure shall not exceed the total
Letter of Credit Commitments, (iii) no Lender’s Revolving Credit Exposure shall
exceed its Commitment and (iv) the Total Revolving Credit Exposure shall not
exceed the total Commitments. The Borrower may, at any time and from time to
time, reduce the Letter of Credit Commitment of any Issuing Bank with the
consent of such Issuing Bank; provided, that the Borrower shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iv) above shall not
be satisfied.

An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank shall
prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense that was
not applicable on the Effective Date and that such Issuing Bank in good faith
deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally; or

(iii) the Letter of Credit is denominated in a currency other than Dollars or an
Alternative Currency.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the date that is five (5)
Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
that issued such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage from time to time of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the respective Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason, including after
the Maturity Date. Each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this clause in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments.

(e) Reimbursement. Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the



32

 

--------------------------------------------------------------------------------

 

 

Administrative Agent thereof. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, first Business Day
following the date that such LC Disbursement was made;  provided, that if such
LC Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to Borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s  obligation to
make such payment shall be discharged and replaced by the resulting
ABR Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this clause,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
clause to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this clause to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s  obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the respective Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s  obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the respective Issuing Bank; provided, that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation,



33

 

--------------------------------------------------------------------------------

 

 

regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit issued by it. Such
Issuing Bank shall promptly after such examination notify the Administrative
Agent and the Borrower by telephone (confirmed by fax or electronic mail) of
such demand for payment if such Issuing Bank has made or will make an LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders of their obligations with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the reimbursement is due and
payable at the rate per annum then applicable to ABR Revolving Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided, that if the Borrower fails to reimburse such LC Disbursement
when due pursuant to clause (e) of this Section, then Section 2.13(d) shall
apply. Interest accrued pursuant to this clause shall be paid to the
Administrative Agent for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse such Issuing Bank for such LC
Disbursement shall be for the account of such Lender to the extent of such
payment.

(i) Replacement and Resignation of an Issuing Bank.  

(i) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (y) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letter of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50.0%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this clause, the Borrower shall deposit in respect of each outstanding Letter of
Credit issued for the Borrower’s account in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “Collateral Account”), an amount in Dollars equal to 103% of the LC
Exposure attributable to such Letters



34

 

--------------------------------------------------------------------------------

 

 

of Credit as of such date plus any accrued and unpaid interest thereon;
provided, that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.01(h) or
(i). Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Monies in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed, together
with related fees, costs and customary processing charges, and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50.0% of the total LC Exposure), be applied
to satisfy other Obligations. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived.

(k) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrower (i)
shall reimburse, indemnify and compensate the applicable Issuing Bank hereunder
for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit (other than
the defense of payment and performance in full in cash). The Borrower hereby
acknowledge that the issuance of such Letters of Credit for their respective
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds, by 2:00 p.m., New York City time (or, in the case
of a notice for a same day ABR Borrowing, 3:00 p.m., New York City time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, the Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received in the aforesaid account of the Administrative Agent to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided, that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such



35

 

--------------------------------------------------------------------------------

 

 

assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the NYFRB Rate and a rate reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.  

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
signed by a Responsible Officer of a Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.



36

 

--------------------------------------------------------------------------------

 

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an
ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments.  

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided, that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (A) any Lender’s Revolving Credit Exposure would exceed its
Commitment or (B) the Total Revolving Credit Exposure would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) of this Section at least
three (3) Business Days (or such lesser period as the Administrative Agent
agrees) prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided, that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt.  

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein absent manifest error; provided, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any



37

 

--------------------------------------------------------------------------------

 

 

error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Promissory Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns substantially in the form attached hereto as Exhibit G
hereto. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty (except as
provided in Section 2.16) and any such payment shall be applied as directed by
Borrower, subject to prior notice in accordance with clause (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by fax or electronic mail) of any prepayment of a Borrowing hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York
City time, three (3) Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 2:00 p.m., New York City
time, on the date of such prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided, that any notice of prepayment is
delivered by the Borrower may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued and unpaid interest to the extent required by Section 2.13 and any break
funding payments required by Section 2.16.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, in accordance with its Applicable Percentage, a commitment fee,
which shall accrue at the rate of 0.625% per annum on the daily amount by which
the aggregate Commitments exceed the Total Revolving Credit Exposure during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Commitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the 15th day following such last day and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in each
outstanding Letter of Credit, which shall accrue on the daily maximum amount
then available to be drawn under such Letter of Credit at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans, during the period from and including the Effective Date to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to each Issuing
Bank for its own account a fronting fee with respect to each Letter of Credit
issued by such Issuing Bank,



38

 

--------------------------------------------------------------------------------

 

 

which shall accrue at the rate of 0.125% per annum on the Dollar Equivalent of
the daily maximum amount then available to be drawn under such Letter of Credit,
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure with respect to Letters of Credit issued by such
Issuing Bank, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to the
Letters of Credit as from time to time in effect. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable in Dollars on the 15th day
following such last day, commencing on the first such date to occur after the
Effective Date; provided, that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this clause shall be payable within ten
(10) days after written demand therefor. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest.  

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest in the
case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c)  [reserved].

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due (after giving effect to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding clauses of this Section or
(ii) in the case of any other amount, 2.00% per annum plus the rate applicable
to ABR Loans as provided in clause (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Commitments; provided, that (i) interest accrued pursuant to
clause (d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.



39

 

--------------------------------------------------------------------------------

 

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.  

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided, that no Benchmark Transition Event shall
have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (B) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing;  provided, that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time on the fifth Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such proposed amendment from Lenders comprising the Required
Lenders; provided, that with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBO Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right, in consultation with the Company, to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.



40

 

--------------------------------------------------------------------------------

 

 

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15. Increased Costs.  

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans,  loan principal, letters of
credit,  commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or



41

 

--------------------------------------------------------------------------------

 

 

amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank describing the Change in Law in
reasonable detail and setting forth the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in clause (a) or (b) of this Section including in reasonable
detail a description of the basis for such claim for compensation and an
explanation of how such amount or amounts were determined, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided,  further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. Any claim made by a Lender under this Section 2.15 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender (other than, in the
case of a claim for compensation based on the failure to borrow as specified in
clause (c) above, any Lender whose failure to make a Loan required to be made by
it hereunder has resulted in such failure to borrow) for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16, shall be delivered to the
Borrower and shall be conclusive



42

 

--------------------------------------------------------------------------------

 

 

absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable and documented
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).



43

 

--------------------------------------------------------------------------------

 

 

(f) Status of Lenders.  

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form attached hereto as Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in



44

 

--------------------------------------------------------------------------------

 

 

Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form attached
hereto as Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
attached hereto as Exhibit F-4 on behalf of each such direct and indirect
partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s  obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Each Lender
(or Participant) agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent (or, in the case of a Participant, the Lender who granted
the participation) in writing of its legal inability to do so. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of



45

 

--------------------------------------------------------------------------------

 

 

such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s  obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)  Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  

(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 383 Madison Avenue, New York, New York, except payments to be
made directly to Issuing Banks as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b) At any time that payments are not required to be applied in the manner
required by Section 7.03, if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount



46

 

--------------------------------------------------------------------------------

 

 

of its Revolving Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause shall not be construed to apply to any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
clause shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received, prior to any date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Banks pursuant to the terms hereof or any other Loan
Document (including any date that is fixed for prepayment by notice from the
Borrower to the Administrative Agent pursuant to Section 2.11(b)), notice from
the Borrower that the Borrower will not make such payment or prepayment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof) (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all



47

 

--------------------------------------------------------------------------------

 

 

reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, if any Lender becomes Defaulting Lender, or in connection with any
proposed amendment, modification, waiver or termination requiring the consent of
all the Lenders or all affected Lenders, the consent of the Required Lenders is
obtained but the consent of any Lender whose consent is required is not
obtained, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04 or pursuant to procedures agreed upon by the
Administrative Agent and the Borrower), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that (i) the Borrower shall have
received the prior written consent of the Administrative Agent with respect to
any assignee that is not already a Lender hereunder (and if a Commitment is
being assigned, the Issuing Banks), which consent shall not unreasonably be
withheld, (ii) subject to the Borrower’s rights with respect to Defaulting
Lenders hereunder, such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this clause may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided, that following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, that any such documents shall be without
recourse to or warranty by the parties thereto.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12;

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.03 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent



48

 

--------------------------------------------------------------------------------

 

 

hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Bank hereunder; third, to cash
collateralize LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
 obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (c)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby; 

(d) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent cash collateralize for the benefit
of the applicable Issuing Banks only the Borrower’s  obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such



49

 

--------------------------------------------------------------------------------

 

 

Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments and the Letter of Credit
Commitments, as applicable, of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.20(d), and LC
Exposure related to any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(d)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Issuing Banks shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
such Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower and each
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

SECTION 2.21. Exchange Rates.

(a) No later than 1:00 P.M. (New York City time) on each Revaluation Date, the
Administrative Agent shall determine the Exchange Rate as of such Revaluation
Date with respect to each applicable Alternative Currency, provided, that upon
receipt of a Borrowing Request pursuant to Section 2.03, the Administrative
Agent shall determine the Exchange Rate with respect to the relevant Alternative
Currency on the related Revaluation Date (it being acknowledged and agreed that
the Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.01 with respect to such Borrowing
Request). The Exchange Rates so determined shall become effective on the
relevant Revaluation Date, shall remain effective until the next succeeding
Revaluation Date and shall for all purposes of this Agreement be the Exchange
Rates employed in converting any amounts between Dollars and any Alternative
Currency.



50

 

--------------------------------------------------------------------------------

 

 

(b) No later than 5:00 P.M. (New York City time) on each Revaluation Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the LC Exposure denominated in any Alternative Currency then
outstanding.

(c) The Administrative Agent shall promptly notify the Borrower of each
determination of an Exchange Rate hereunder.

Article III

Representations and Warranties

The Borrower represents and warrants to the Lenders on the Effective Date and as
of each other date the representations and warranties are required or deemed to
be made pursuant to this Agreement, that:

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized or formed,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization or formation, has all requisite power and authority to carry on its
business as now conducted and is qualified to do business in, and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
in, every jurisdiction where such qualification is required, except, in each
case, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Borrower or such Loan Party, as the case may be,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) any reports required to be
filed by the Borrower with the SEC pursuant to the Securities Exchange Act of
1934, (ii) those that may be required from time to time in the ordinary course
of business that may be required to comply with certain covenants contained in
the Loan Documents or (iii) such as have been obtained or made and are in full
force and effect, (b) will not violate the charter, by-laws or other
organizational documents of the Borrower or any other Loan Party, (c) will not
violate any applicable law or regulation of the Borrower or any other Loan Party
or any order of any Governmental Authority, (d) will not violate, terminate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any other Loan Party or its assets (any such term,
covenant, condition or provision, a “Contractual Requirement”) other than any
such breach, default, termination or creation or imposition of Lien and (e) will
not result in the creation or imposition of, or the requirement to create, any
Lien on any asset of the Borrower or any other Loan Party, except in the case of
clauses (a), (c), (d) and (e) above for any such violations or defaults that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Effect.  

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2018 and December 31, 2019, reported
on by Ernst & Young LLP, independent public accountants, certified



51

 

--------------------------------------------------------------------------------

 

 

by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of certain footnotes.

(b) Since December 31, 2019, there has been no Material Adverse Effect on the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties.  

(a) Each Loan Party has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
where the failure to have such title or interest would not reasonably be
expected to have a Material Adverse Effect.

(b) Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Loan Party, to the best of knowledge of the
Borrower, does not infringe upon the rights of any other Person, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.  

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any other Loan Party
(i) as to which there is a reasonable expectation of an adverse determination
and that, if adversely determined, would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters or as disclosed in filings made by the Borrower with the SEC
on or before the date hereof) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of other
Loan Parties (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) to the knowledge of the Borrower, have become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect, except as
disclosed in filings made by the Borrower with the SEC on or before the date
hereof.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Loan Parties are
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where



52

 

--------------------------------------------------------------------------------

 

 

the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

SECTION 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan
Party, as applicable, has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would  reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards Codification No. 715) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
Codification No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans, except in each case as would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.11. Disclosure.   Neither the Lender Presentation, the Projections nor
any of the other reports, financial statements, certificates or other written
factual information (other than Projections, forward-looking statements and
information of a general economic or industry nature) furnished by or on behalf
of the Borrower or any other Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), when
taken as a whole, contains as of the date such reports, financial statements,
certificates or other written information were so furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided, that with respect to projected
financial information and other forward-looking statements (including the
Projections), the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time; it
being recognized by the Lenders that such projections and other forward-looking
statements are as to future events and are not to be viewed as facts and that
actual results during the period or periods covered by any such projections or
other forward-looking statements may differ significantly from the projected
results and such differences may be material.

SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary, any of their respective
directors or officers or to the knowledge of the Borrower or such Subsidiary,
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   No Borrowing
or Letter of



53

 

--------------------------------------------------------------------------------

 

 

Credit, use of proceeds or the Transactions will violate any Anti-Corruption
Law, Anti-Money Laundering Laws or applicable Sanctions. 

SECTION 3.13. Plan Assets; Prohibited Transactions. None of the Borrower or any
of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and, assuming no “plan assets” are used
by any Lender in making of any Loan and the issuance of any Letter of Credit
hereunder, neither the execution, delivery nor performance of the transactions
contemplated under this Agreement, including the making of any Loan and the
issuance of any Letter of Credit hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

SECTION 3.14.  Reserved.  

SECTION 3.15. Labor Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened; (b) hours
worked by and payment made to employees of Borrower and each of its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters; and (c) all payments due from Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Person.

SECTION 3.16.  Subsidiaries. As of the Effective Date, Schedule 3.18 sets forth
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Equity Interests owned directly
or indirectly by the Borrower.

SECTION 3.17.  Insurance. Each of the Borrower and the other Loan Parties
maintains, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 3.18.  Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and its
Subsidiaries (including Acquisitions, Investments and Restricted Payments
permitted hereunder). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the Borrower and its
Subsidiaries. The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (x) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws or Anti-Money Laundering Laws, (y) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted



54

 

--------------------------------------------------------------------------------

 

 

for a Person required to comply with applicable Sanctions, or (z) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Article IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include fax or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and (ii)
from each party to the Guarantee Agreement either (A) a counterpart of the
Guarantee Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or electronic
transmission of a signed signature page of the Guarantee Agreement) that such
party has signed a counterpart of the Guarantee Agreement.

(b) The Administrative Agent shall have received (i) a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan Parties
and (ii) a written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Berg Hill Greenleaf Ruscitti,  Colorado
counsel for the Loan Parties, in each case, covering such other matters relating
to the Loan Parties, this Agreement, the other Loan Documents or the
Transactions as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, with appropriate insertions and attachments,
including the certificate of incorporation or formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a certificate of compliance,
certificate of status or other applicable certificate of good standing
certificate (to the extent such concept is applicable in the relevant
jurisdiction) as of a recent date for each Loan Party from its jurisdiction of
organization.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in clauses (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least two (2) Business Days prior to the Effective Date, reimbursement or
payment of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f) The Administrative Agent shall have received the audited financial
statements and the unaudited quarterly financial statements of the Borrower
referred to in Section 3.04(a). The Administrative Agent hereby acknowledges
receipt of the financial statements required in this clause (f) with respect to
the fiscal years ended December 31, 2018 and December 31, 2019.

(g)  (i) The Administrative Agent shall have received, at least three (3) days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten (10) days prior to the
Effective Date and



55

 

--------------------------------------------------------------------------------

 

 

(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
requirements of the Beneficial Ownership Regulation, at least three (3) days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Borrower at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided, that upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(h) The Administrative Agent shall have received satisfactory financial
statement projections (the “Projections”) of the Borrower through and including
the fiscal year ending December 31, 2022, which shall be accompanied by a
detailed description of the key assumptions used in preparing such Projections.
The Administrative Agent hereby acknowledges receipt of the Projections required
in this clause (h) with respect to the period through and including the fiscal
year ending December 31, 2022.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding upon all parties
hereto.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (excluding, for the avoidance of doubt, any
conversion or continuation of a Loan), and of each Issuing Bank to issue, amend
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment or extension of such
Letter of Credit, as applicable; provided, that any representation and warranty
(x) that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects and (y) which by its terms is made as of a specified
date shall be required to be true and correct in all material respects (or, in
the case of any representation or warranty qualified by “materiality,” “Material
Adverse Effect” or similar language, in all respects) only as of such specified
date; provided, further, that with respect to a representation pursuant to
Section 3.04(b), solely with respect to any extension of Borrowing or issuance,
amendment or extension of any Letter of Credit on or prior to such date that is
150 days after the Effective Date, the publicly disclosed effects of the
COVID-19 pandemic on the Borrower and its business as disclosed to the Lenders
prior to the Effective Date and the reasonably foreseeable consequences and
duration of the continuing effect of the COVID-19 pandemic as determined by the
chief financial officer of the Borrower in good faith and demonstrated in
reasonable detail in an officer’s certificate from the chief financial officer
delivered to the Administrative Agent on or prior to the Effective Date shall be
disregarded so long as such consequences are not having a disproportionate
impact on the Borrower and its Subsidiaries when compared to other similarly
situated companies. 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing (excluding any conversion or continuation of any existing Loan)
and each issuance, amendment or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in clauses (a) and (b) of this Section.



56

 

--------------------------------------------------------------------------------

 

 

Article V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or been terminated (or have
been cash collateralized in accordance with Section 2.06), in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenant and agree with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for transmission to each
Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 31, 2020), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent public accountant firm of
recognized national or regional standing reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception (other than any qualification or exception, that is expressly solely
with respect to, or expressly resulting solely from, (i) an upcoming maturity
date under any Indebtedness under the Loan Documents or (ii) any actual or
potential inability to satisfy a financial maintenance covenant at such time or
on a future date or in a future period) and without any qualification or
exception as to the scope of such audit in any material respects) to the effect
that such consolidated financial statements present fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended June 30, 2020), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (which
certification requirement shall be deemed satisfied by the execution by a
Financial Officer of the certification required to be filed with the SEC
pursuant to Item 601 of Regulation S-K);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate executed by a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred and, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations of the Total Leverage Ratio demonstrating compliance with
Section 6.07, (iii) setting forth reasonably detailed calculations of the
Consolidated Fixed Charge Coverage Ratio demonstrating compliance with
Section 6.08 and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, customary management discussion and analysis of the important operational
and financial developments during the



57

 

--------------------------------------------------------------------------------

 

 

fiscal period covered by such financial statements (which shall be deemed
satisfied by any management discussion and analysis disclosed in filings made by
the Borrower with the SEC); and

(e) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation; provided,
that, with respect to clause (x), none of the Borrower or any of the
Subsidiaries will be required to provide information constituting attorney work
product, subject to attorney/client privilege or confidentiality obligations not
created in contemplation of this Agreement.

Documents and information required to be delivered pursuant to Section 5.01(a),
(b) or (d) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date on which such documents or information (i)
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether made available by the Administrative
Agent) or (ii) shall be available on the website of the SEC at
http://www.sec.gov.; provided, that: (A) upon written request by the
Administrative Agent (or any Lender acting through the Administrative Agent) to
the Borrower, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender and (B) the Borrower shall notify the
Administrative Agent and each Lender (by fax or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
document to it and maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the following, promptly after a Responsible Officer of the Borrower having
knowledge thereof:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Material Subsidiaries, including pursuant to any applicable
Environmental Laws, that, if adversely determined, would reasonably be expected
to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(d) notice of any action arising under any Environmental Law or of any
noncompliance by the Borrower or any Subsidiary with any Environmental Law or
any permit, approval, license or other authorization required thereunder that,
if adversely determined, would reasonably be expected to result in a Material
Adverse Effect;

(e) any material change in accounting or financial reporting practices by the
Borrower or any Subsidiary;

(f)  [reserved];



58

 

--------------------------------------------------------------------------------

 

 

(g) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and

(h) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Documents and information required to be delivered pursuant to Section 5.02(b),
(c) or (d) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date on which such documents or information shall
be available on the website of the SEC at http://www.sec.gov.;  provided, that:
(A) upon written request by the Administrative Agent (or any Lender acting
through the Administrative Agent) to the Borrower, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by fax
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, taken as a whole, (other than the
preservation of the existence of the Borrower) except to the extent that failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; provided, that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest  could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.05. [Reserved].  

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in all material respects, are
made of all dealings and transactions in relation to its business and
activities, and are in conformity with GAAP. The Borrower will, and will cause
each other Loan Party to, permit any representatives designated by the
Administrative Agent or any Lender, upon at least five (5) Business Days’ prior
notice, to visit and inspect, during normal business hours at reasonable times,
its offices and other facilities, properties, to examine and make extracts from
its books and records, to discuss its affairs, finances and condition with its
officers and independent accountants (it being agreed that, the foregoing will
be coordinated through the Borrower and the Administrative Agent); provided,
that unless an Event of Default has occurred and is continuing at the time such
inspection commences, only one visit or inspection shall be permitted in any 12
consecutive calendar months. Notwithstanding anything to the contrary in this
Section 5.06, none of the Borrower or any of its Material Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives) is prohibited by applicable law
or any binding agreement not entered into in contemplation of avoiding such
inspection and disclosure rights, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product, or (iv) in respect of which the
Borrower or any Material Subsidiary owes confidentiality



59

 

--------------------------------------------------------------------------------

 

 

obligations to any third party not entered into in contemplation of avoiding
such inspection and disclosure rights.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions in all material respects.

SECTION 5.08.  [Reserved].  

SECTION 5.09.  [Reserved].  

SECTION 5.10. Additional Guarantors. With respect to any new Material Subsidiary
(other than an Excluded Subsidiary) organized or acquired after the Effective
Date by any Loan Party and any existing Subsidiary that becomes a Material
Subsidiary after the Effective Date that, promptly, but in any event within
sixty (60) days (or such longer period as may be agreed upon by the
Administrative Agent), cause such Subsidiary (a) to become a party to the
Guarantee Agreement, (b) to deliver to the Administrative Agent such documents
and certificates as the Administrative Agent may reasonably request relating to
the organization, existence and good standing of such Subsidiary, the
authorization of the entering into the Guarantee Agreement and the transactions
related thereto, all in form and substance satisfactory to the Administrative
Agent and (c) if reasonably requested by the Administrative Agent, to deliver to
the Administrative Agent legal opinions relating to the matters described above.

SECTION 5.11. Line of Business. The Borrower will, and will cause any of its
Subsidiaries to refrain from entering into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, similar, incidental, complementary or ancillary thereto or
that is a reasonable extension thereof.

Article VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
refinancings, extensions, renewals or replacements of any such Indebtedness;
provided, that the amount of such Indebtedness is not increased at the time of
such refinancing, extension, renewal or replacement except by an amount equal to
a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;



60

 

--------------------------------------------------------------------------------

 

 

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(d) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;

(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided, that such Indebtedness is incurred prior to or within 270 days after
such acquisition or the completion of such construction or improvement;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
in connection with a Permitted Acquisition; provided, that such initial
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and any refinancings, extensions, renewals or replacements of such
Indebtedness does not increase the outstanding principal amount thereof (except
by an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments unutilized thereunder);

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;  

(h) other Indebtedness in an aggregate principal amount not to exceed the
greater of $400,000,000 and 7.5% of the Consolidated Total Assets at any time
outstanding;  provided that (i) such Indebtedness shall have a final maturity no
earlier than the Maturity Date, (ii) the weighted average life to maturity of
such Indebtedness shall be no shorter than that of the facility hereunder, (iii)
such Indebtedness shall have covenants no more restrictive on the Borrower and
its Subsidiaries, when taken as a whole than the covenants hereunder, as
reasonably determined by the Borrower and (iv) the aggregate principal amount of
secured Indebtedness permitted by this clause (h) shall not exceed the greater
of $50,000,000 and 1.0% of the Consolidated Total Assets; and

(i) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes).

SECTION 6.02. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth on Schedule 6.02 and any refinancings,
extensions, renewals and replacements thereof; provided, that (i) such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary, other than improvements and accessions to the subject assets and
proceeds thereof, and (ii) the amount of such Lien is not increased at the time
of such refinancing, extension, renewal or replacement except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case



61

 

--------------------------------------------------------------------------------

 

 

may be, (ii) such Lien shall not apply to any other property or assets of the
Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder);

(d) Liens on fixed or capital assets (including Capital Lease Obligations and
purchase money Liens) acquired, constructed or improved by the Borrower or any
Subsidiary; provided, that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) the Indebtedness secured thereby
does not exceed 100.0% of the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary;

(e) Liens on cash collateral provided by the Borrower to an Issuing Bank in
respect of any cash collateralized Letter of Credit as contemplated by Section
2.06(j);

(f) Liens on cash collateral or government securities to secure obligations
under Hedging Agreement; and

(g) other Liens securing an aggregate principal amount of outstanding
Indebtedness or other obligations not to exceed the greater of $50,000,000
and 1.0% of the Consolidated Total Assets.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
otherwise Dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries on a consolidated basis, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge or consolidate
with or into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person may merge or consolidate with or into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may Dispose of its assets to the Borrower or to another
Subsidiary and (iv) any Subsidiary may liquidate or dissolve or if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
 provided that the Borrower will not merge into or consolidate with any other
Person, except as permitted by clause (i) above, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution).

 (b) The Borrower will not change its method for determining (i) the end of its
fiscal year or (ii) its fiscal quarters without providing prior written notice
to the Administrative Agent.

SECTION 6.04. Investments. The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire any Investment, except:

(a) cash and Permitted Investments at the time such Investment is made;

(b) Investments by the Borrower and each Subsidiary in the Equity Interests of
its Subsidiaries;

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary;

(d) Guarantees constituting Indebtedness permitted by Section 6.01(d);



62

 

--------------------------------------------------------------------------------

 

 

(e) Investments in an aggregate amount outstanding not to exceed $200,000,000 in
any fiscal year;

(f) additional Investments; provided, that after giving effect to such
Investment on a pro forma basis, (A) the Total Leverage Ratio is less than or
equal to 2.50 to 1.0 and (B) no Event of Default has occurred and is continuing
or would arise after giving effect thereto;

(g) any Permitted Acquisition;

(h) any Hedging Obligations;

(i)  (i) any Investment existing or contemplated on the Effective Date and, in
each case, listed on Schedule 6.04 and (ii) Investments consisting of any
modification, replacement, renewal, reinvestment, or extension of any such
Investment; provided that the amount of any such Investment is not increased
from the amount of such Investment on the Effective Date except pursuant to the
terms of such Investment (including in respect of any unused commitment), plus
any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such modified, extended, renewed, or
replaced Investment) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith as of the Effective Date;

(j) any Investment acquired by the Borrower or any Subsidiary (i) in exchange
for any other Investment or accounts receivable held by the Borrower or any such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization, or recapitalization of such other Investment or accounts
receivable or (ii) as a result of a foreclosure by the Borrower or any
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(k) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business; and

(l) accounts receivable arising in the ordinary course of business and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors.

provided, that with respect to the fiscal year ending on December 31, 2020, the
aggregate amount of Investments made by the Borrower and its Subsidiaries
pursuant to clauses (e), (f) and (g) above shall not exceed the greater of
$200,000,000 and 4.0% of the Consolidated Total Assets.

SECTION 6.05. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as (i) no Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect thereto and (ii) the Total Leverage Ratio does not exceed 1.50:1.00 after
giving effect thereto on a pro forma basis.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise



63

 

--------------------------------------------------------------------------------

 

 

acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, in excess of $25,000,000, except

(a) transactions at prices and on terms and conditions, when taken as a whole,
not materially less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

(b) transactions between or among the Borrower and its Subsidiaries (or between
or among two or more Subsidiaries) not involving any other Affiliate;

(c) transactions otherwise permitted under this Agreement;

(d) payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending meetings of the governing body of
the Borrower;

(e) employment arrangements with officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business; and

(f) transactions entered into in connection with any accounts receivable
financing.

SECTION 6.07. Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as of the last day of any Test Period to be greater than 3.00 to
1.00.

SECTION 6.08. Consolidated Fixed Charge Coverage Ratio. The Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio as of the last day of any
Test Period to be less than 1.50 to 1.00.

SECTION 6.09. Capital Expenditures. The Borrower will not make any Capital
Expenditure if after giving effect to such Capital Expenditure, the Total
Leverage Ratio is greater than 2.75:1.00; provided, that with respect to the
fiscal year ending on December 31, 2020, the aggregate amount of Capital
Expenditures incurred by the Borrower and its Subsidiaries shall not exceed
$350,000,000. 

SECTION 6.10. Sanctions. The Borrower will not request any Loan or Letter of
Credit, and the Loan Parties will not use, and will procure that their
Subsidiaries and their respective directors, officers, employees and agents will
not use, the proceeds of the Loans or Letters of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) to fund, finance or facilitate any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
applicable Sanctions, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

Article VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or any other



64

 

--------------------------------------------------------------------------------

 

 

Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement, any other Loan Document, or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement, any other Loan
Document, or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect (or,
in the case of any representation or warranty qualified by
“materiality,” “Material Adverse Effect” or similar language, in any respect)
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section 7.01) or any other Loan Document, and such failure
shall continue unremedied for a period of thirty (30) days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) the Borrower or any Loan Party that is a Material Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, and such failure shall continue after any applicable grace period;

(g)  any default occurs in respect of any Material Indebtedness that results in
such Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g)(i) shall not apply to any
Indebtedness that becomes due as a result of any sale, lease, transfer or other
disposition of property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, uncharged or unbonded for sixty (60)
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;



65

 

--------------------------------------------------------------------------------

 

 

(j) the Borrower or any Material Subsidiary shall admit in writing its inability
or fail generally to pay its debts as they become due (other than any rent
payments not paid in connection with the COVID-19 pandemic);

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 to the extent not covered by independent third-party
insurance or indemnity (other than standard deductibles) as to which the insurer
or indemnnitor has been notified of such judgment and has not denied coverage
thereof) shall be rendered against the Borrower, any Material Subsidiary or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Material Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that results in liability of the Borrower
or any Material Subsidiary, that when taken together with all other ERISA Events
that have occurred, would reasonably be expected to result in a Material Adverse
Effect;  

(m) a Change in Control shall occur; or

(n) any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in writing the
validity or enforceability of any provision of any Loan Document; or the
Borrower denies in writing that it has any or further liability or obligation
under any Loan Document, or purports in writing to revoke, terminate or rescind
any Loan Document.

SECTION 7.02. Remedies Upon an Event of Default. If an Event of Default occurs
(other than an event with respect to the Borrower described in Sections 7.01(h)
or 7.01(i)), and at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may with the consent of the Required Lenders,
and shall at the request of the Required Lenders, by notice to the Borrower,
take any or all of the following actions, at the same or different times:

(a) terminate any outstanding Commitments, and thereupon the Commitments shall
terminate immediately;

(b) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under any other Loan Document, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; 

(c) require that the Borrower provides cash collateral as required in
Section 2.06(j); and 

(d) exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Loan
Documents and applicable law.

If an Event of Default described in Sections 7.01(h) or 7.01(i) occurs with
respect to the Borrower, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder and under
any other Loan Document including any break funding payment, shall automatically
become due and payable, and the obligation of the Borrower to cash collateralize
the LC Exposure as provided in clause (c)



66

 

--------------------------------------------------------------------------------

 

 

above shall automatically become effective, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. 

SECTION 7.03. Application of Payments. Notwithstanding anything herein to the
contrary, following the exercise of remedies provided for in Section 7.01 and
notice thereof to the Administrative Agent by the Borrower or the Required
Lenders:

(a) all payments received on account of the Obligations shall, subject to
Section 2.20, be applied by the Administrative Agent as follows:

(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to Section
2.12(c) payable to the Administrative Agent in its capacity as such);

(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;

(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.06 or 2.20, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (iv) payable to them; provided, that (x) any such amounts applied
pursuant to subclause (B) above shall be paid to the Administrative Agent for
the ratable account of the applicable Issuing Banks to cash collateralize
Obligations in respect of Letters of Credit, (y) subject to Section 2.06 or
2.20, amounts used to cash collateralize the aggregate amount of Letters of
Credit pursuant to this clause (iv) shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Obligations, if any, in the order set forth in
this Section 7.03;

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

(vi) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law; and

(b) if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.



67

 

--------------------------------------------------------------------------------

 

 

Article VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.  (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

(b)  As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided,  however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided,  further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)  In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not



68

 

--------------------------------------------------------------------------------

 

 

intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)  The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)  None of any Documentation Agent nor any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)  In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to



69

 

--------------------------------------------------------------------------------

 

 

authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

(g)  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc. 

(a) Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable to any Lender for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any (i)
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by the Borrower, or (ii)
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank. Further, the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items (which on their face purport to be such
items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any claim, liability, loss, cost or
expense suffered by the Borrower, any Subsidiary, any Lender or any Issuing Bank
as a result of, any determination of the Revolving Credit Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank, or any Exchange Rate or Dollar Equivalent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and



70

 

--------------------------------------------------------------------------------

 

 

shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or Issuing Bank and shall not
be responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

SECTION 8.03. Posting of Communications.  

(a) The Borrower agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™,  DebtDomain,  SyndTrak,
 ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE)



71

 

--------------------------------------------------------------------------------

 

 

ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”,  “Lenders”,
 “Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 8.05. Successor Administrative Agent.  

(a) The Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower, to appoint a successor Administrative
Agent; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required



72

 

--------------------------------------------------------------------------------

 

 

while an Event of Default has occurred and is continuing). Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Administrative
Agent. Upon the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b) Notwithstanding clause (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks.  (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger, any Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Documentation Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and their Affiliates) as it shall from time to time deem appropriate, continue
to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b)  Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other document pursuant to which it shall have become a Lender hereunder.





73

 

--------------------------------------------------------------------------------

 

 

SECTION 8.07. Guarantee Matters. Except with respect to the exercise of setoff
rights in accordance with Section 9.08 or with respect to a Lender’s right to
file a proof of claim in an insolvency proceeding, no Lender shall have any
right individually to enforce any Guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof.

SECTION 8.08. [RESERVED].

SECTION 8.09. Certain ERISA Matters. 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Documentation Agent or any of their respective Affiliates is a fiduciary with
respect



74

 

--------------------------------------------------------------------------------

 

 

to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

(c) The Administrative Agent, and each Arranger and Documentation Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent fees or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Article IX

Miscellaneous

SECTION 9.01. Notices.  

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to clause (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or electronic mail, as follows:

(i) if to the Borrower, to the Borrower at:

Chipotle Mexican Grill, Inc.
 610 Newport Center Drive
Newport Beach, CA 92660
Attention: Jack Hartung, Chief Financial Officer


(ii) if to the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.
 10 S Dearborn St.
 Chicago, IL 60603
Attention: Leonida Mischke
Facsimile: 844-490-5663


(iii) if to an Issuing Bank, to it at, in the case of JPMorgan Chase Bank, N.A.:





75

 

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, N.A.
 10 S Dearborn St.
Chicago, IL 60603
Attention: LC Team
Facsimile: 214-307-6874 and


(iv) if to any other Lender, to it at its address (or fax number or electronic
mail address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in clause (b) below, shall be effective as provided in said
clause (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided, that for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(d) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments.  

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any



76

 

--------------------------------------------------------------------------------

 

 

Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Subject to Section 2.14(b) and (c) and Section 9.02(c) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided, that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than interest accruing pursuant to
Section 2.13(d) or a waiver thereof), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby; provided that any
modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof or the waiver of any other covenant
shall not constitute an reduction of interest or fees payable hereunder,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon (other than interest accruing
pursuant to Section 2.13(d) or a waiver thereof), or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c) or 2.18(b) or (c) in a
manner that would alter the ratable reduction of Commitments or the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.20(b) or 7.03
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vii) release all or
substantially all of the Guarantors from their obligations under the Guarantee
Agreement (other than pursuant to Section 9.19 hereof), in each case, without
the written consent of each Lender; provided,  further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent or the Issuing Banks, as the case may be;
and provided,  further, that no such agreement shall amend or modify the
provisions of Section 2.06 without the prior written consent of the
Administrative Agent and the Issuing Banks. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this clause (b) and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification.

(c) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, inconsistency, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
inconsistency, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.  

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, (which shall
be limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one primary counsel, and one
local counsel in each relevant jurisdiction, to such persons, taken as a whole,
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel for each affected person (and, solely in the case of an
actual or perceived conflict of interest, one additional local counsel to each
affected person in each relevant material jurisdiction (which may include a
single firm of local counsel acting in multiple



77

 

--------------------------------------------------------------------------------

 

 

jurisdictions), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Arranger, the
Documentation Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all actual losses
(excluding lost profits), claims, damages, liabilities and reasonable and
documented out-of-pocket expenses for any Indemnitee (which shall, except in
connection with the enforcement or protection of the rights of the
Administrative Agent, any Issuing Bank or any Lender in connection with this
Agreement and the other Loan Documents, be limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of one primary counsel, and one local counsel in each applicable
jurisdiction, for the Administrative Agent, and not more than one outside
counsel, and one local counsel in each applicable jurisdiction, for all of the
other Indemnitees taken as a whole and, solely in the case of an actual or
perceived conflict of interest, one additional counsel for each affected
Indemnitee and one additional local counsel in each relevant material
jurisdiction (which may include a single firm of local counsel acting in
multiple jurisdictions), incurred by or asserted against any Indemnitee arising
out of or in connection with (i) the execution or delivery of this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing, whether or not such
claim, litigation, investigation, arbitration or proceeding is brought by the
Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third-party and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided, that the foregoing indemnity will not, as to any Indemnitee,
apply to losses, claims, damages, liabilities or related expenses to the extent
they arise from (i) the willful misconduct, bad faith or gross negligence of
such Indemnitee (or its Related Parties) as determined in a final,
non-appealable judgment of a court of competent jurisdiction, (ii) the breach in
bad faith of an Indemnitee’s funding obligations or any other material breach of
its (or its Related Parties’) obligations hereunder or any other Loan Document,
as determined in a final, non-appealable judgment of a court of competent
jurisdiction or (iii) any disputes brought by an Indemnitee against any other
Indemnitee that do not involve an act or omission by the Borrower, its
Subsidiaries or any of their respective Affiliates (other than any claims
against an Indemnitee in its capacity as the Administrative Agent or an
Arranger),. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under clause (a) or (b) of this Section 9.03 to the Administrative
Agent and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective



78

 

--------------------------------------------------------------------------------

 

 

Applicable Percentage in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Applicable Percentage immediately prior to
such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided,
 further, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

(d) To the extent permitted by applicable law (i) the Borrower shall not assert,
and the Borrower hereby waive, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, that nothing in this clause
(d)(ii) shall relieve the Borrower of any obligation they may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor (together with reasonable documentation
supporting such reimbursement request).

SECTION 9.04. Successors and Assigns.  

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section and (iii) as provided by the terms of this Agreement. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)  (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this



79

 

--------------------------------------------------------------------------------

 

 

Agreement (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower; provided, that the Borrower shall be deemed to have consented
to an assignment of all or a portion of the Revolving Loans and Commitments
unless the Borrower shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Sections 7.01(h) or 7.01(i) with respect to the Borrower
has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that no such
consent of the Borrower shall be required if an Event of Default under Sections
7.01(h) or 7.01(i) with respect to the Borrower has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.





80

 

--------------------------------------------------------------------------------

 

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of their Affiliates; provided, that with respect to
clause (c), such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section and any written consent to such assignment required by
clause (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the



81

 

--------------------------------------------------------------------------------

 

 

Register; provided, that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Sections 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause.

(c) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided, that (A) such Lender’s  obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Sections 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section; provided, that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender



82

 

--------------------------------------------------------------------------------

 

 

from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or been terminated. The provisions
of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
 (a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)  Delivery of an executed counterpart of a signature page of this Agreement
by fax, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, the Borrower
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Loan Parties, electronic images of this Agreement or any other Loan Documents
(in each case, including with respect to any signature pages thereto) shall have
the same legal effect, validity and enforceability as any paper original, and
(ii) waive any argument, defense or right to contest the validity or
enforceability of the Loan Documents based solely on the lack of paper original
copies of any Loan Documents, including with respect to any signature pages
thereto.





83

 

--------------------------------------------------------------------------------

 

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of New York.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on



84

 

--------------------------------------------------------------------------------

 

 

the judgment or in any other manner provided by law. Nothing in this Agreement
or in any other Loan Document shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower, any Loan Party or
its properties in the courts of any jurisdiction.

(d) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (c) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates, officers, directors, employees, legal counsel, independent auditors,
professionals and other experts or agents (collectively, “Representatives”) on a
“need-to-know” basis and who are informed of the confidential nature of such
Information and agree to keep Information of this type confidential on terms
similar to those contained herein (provided that such Administrative Agent,
Issuing Bank or Lender shall be responsible for the compliance of their
Representatives, Affiliates and Representatives of its Affiliates with this
section), (b) upon the request or demand of any Governmental Authority having
jurisdiction over the Administrative Agent, Issuing Bank or Lender or any of
their Affiliates or upon the good faith determination by counsel that such
information should be disclosed in light of ongoing oversight or review of such
Administrative Agent, Issuing Bank or Lender by any such Governmental Authority
having jurisdiction over such Administrative Agent, Issuing Bank or Lender or
its Affiliates (in which case the Administrative Agent, Issuing Bank or Lender
shall, except with respect to any ordinary course audit or examination conducted
by accountants or any regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent lawfully permitted to
do so), (c) in any legal, judicial, or administrative proceeding or other
compulsory process or otherwise as required by applicable law, rule or
regulations or as requested by a Governmental Authority (in which case the
Administrative Agent, Issuing Bank or Lender shall, except with respect to



85

 

--------------------------------------------------------------------------------

 

 

any routine or ordinary course audit or examination conducted by accountants or
any regulatory authority exercising examination or regulatory authority,
promptly notify you, in advance, to the extent lawfully permitted to do so),
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder or
under any other Loan Document, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and their obligations, (g) on a confidential basis to (1) subject
to the Company’s prior approval of the Information proposed to be disclosed any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of identification
numbers with respect to the credit facilities provided for herein, (h) with the
consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13.  Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR ITS SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.14.  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the



86

 

--------------------------------------------------------------------------------

 

 

maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.15.  No Fiduciary Duty, etc. 

(a) The Borrower acknowledge and agree, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agree that they will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledge and agree that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with their own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledge that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.16.  USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act of 2001 (the “Patriot Act”) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which



87

 

--------------------------------------------------------------------------------

 

 

information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 9.17.  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.18.  Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall



88

 

--------------------------------------------------------------------------------

 

 

in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.

SECTION 9.19.  Releases of Guarantees.

(a) A Guarantor shall automatically be released and discharged in full from its
obligations under the Guarantee Agreement upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Guarantor from
its obligations under the Guaranty if, as of the time such Guarantor is released
and immediately after giving effect thereto, the Guaranty of such Guarantor is
not required by Section 5.10.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.02) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 9.02, or (ii)
under the circumstances described in clause (c) below.

(d) At such time as the Loans, the reimbursement obligations in respect of LC
Disbursements and the other obligations under the Loan Documents shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (or any Letters of Credit that are outstanding shall have
been cash collateralized or backstopped in a manner reasonably acceptable to the
Issuing Bank thereof), the Guarantees and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Guarantee Agreement shall automatically terminate, all
without delivery of any instrument or performance of any act by any Person.

[Remainder of Page Left Intentionally Blank]

﻿

 

89

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

﻿

 

CHIPOTLE MEXICAN GRILL, INC.,  

as the Borrower

﻿

By:

/s/ Jack Hartung

﻿

Name:  Jack Hartung

Title:  Chief Financial Officer

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

JPMORGAN CHASE BANK, N.A.,  
as Administrative Agent and Lender

﻿

By:

/s/ Marshall Trenckmann

﻿

Name:  Marshall Trenckmann

Title:    Executive Director

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

TRUIST BANK,  as a Lender


﻿

By:

/s/ Sheryl Squires Kerley

﻿

Name:  Sheryl Squires Kerley

Title:  Vice President

 

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, 
as a  Lender

﻿

By:

/s/ Jeff P. Poe

﻿

Name: Jeff P. Poe

Title:    Managing Director

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

CITIBANK, N.A., 
as a  Lender

﻿

By:

/s/ Jonathan Eng

﻿

Name:  Jonathan Eng

Title:    Senior Vice President

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

MORGAN STANLEY BANK, N.A., 
as a Lender

﻿

By:

/s/ Alysha Salinger

﻿

Name: Alysha Salinger

Title:    Authorized Signatory

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

MUFG UNION BANK, N.A., 
as a Lender

﻿

By:

/s/ Christine Howatt

﻿

Name: Christine Howatt

Title:    Authorized Signatory

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

ROYAL BANK OF CANADA, 
as a Lender

﻿

By:

/s/ Jason Clay

﻿

Name: Jason Clay

Title:    Vice President

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



﻿

 

BANK OF AMERICA. n.A., 
as a Lender

﻿

By:

/s/ Robert J. Beckley

﻿

Name: Robert J. Beckley

Title:    Senior Vice President

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



Schedule 2.01A

Commitments

﻿

Lender

Commitment

JPMorgan Chase Bank, N.A.

$125,000,000.00

Truist Bank

$100,000,000.00

Fifth Third Bank, National Association

$100,000,000.00

Citibank, N.A.

$75,000,000.00

Morgan Stanley Bank, N.A.

$50,000,000.00

MUFG Union Bank, N.A

$50,000,000.00

Royal Bank of Canada

$50,000,000.00

Bank of America, N.A.

$50,000,000.00

Total:

$600,000,000.00

﻿





[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------

 

 



Schedule 2.01C

﻿

Letter of Credit Commitments

﻿

Issuing Bank

Letter of Credit Commitment

JPMorgan Chase Bank, N.A.

$5,000,000.00

Truist Bank

$5,000,000.00

Fifth Third Bank, National Association

$5,000,000.00

Morgan Stanley Bank, N.A.

$2,500,000.00

MUFG Union Bank, N.A

$2,500,000.00

Total:

$20,000,000.00

﻿



[Signature Page to 364-Day Revolving Credit Facility]

--------------------------------------------------------------------------------